DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of Group I in the reply filed on 12/20/2021 is acknowledged. 
	Upon further search and consideration, the restriction requirement has been withdrawn.
	Claims 1-9 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 
Claim 5 recites a differentiated cell, wherein the cell is selected from the group consisting of adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, and hepatocytes; and wherein the differentiated cell is obtained by the method of claim 1.
Differentiated cells are products of nature. A three-part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 

Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?

In the instant application,
	With respect to step 1, the claimed invention is directed to a product.
	With respect to step 2A prong one, the claimed invention recites a differentiated cell made in vitro from MSCs which  are not significantly different as their naturally occurring counterpart as there is no disclosure of structural limitations in the specification or in the claims to indicate that the differentiated cells produced are different than that of those found in nature. With respect to prong two of the analysis, the claimed invention further recites that the cells are obtained via the method of claim 1. This method involves obtaining muscle tissue and then culturing the MSCs obtained from that tissue into various differentiated cells. It is known in the art that MSCs have the capacity inherently to differentiate into the claimed cell types.
 The step of differentiation into various lineages. As mesenchymal stem cells inherently are able to differentiate along different lineages (Jackson (2010. Opinion on Biological Therapy, 10:4, 505-517); Abstract), the obtaining of MSCs and culturing does not impose does not impose a meaningful limitation on the judicial exception.
With respect to prong 2B, the claim as a whole does not recite something significantly different than the judicial exception as the claim does not distinguish these cells structurally from those occurring in nature, MSCs inherently differentiate into the cells claimed. Additionally, obtaining cells from skeletal 
As claims 6-9 depend on claim 5, they additionally are rejected.
Therefore claim 5-9 are rejected as being directed to a judicial reception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serteyn (WO2015091210; IDS Reference filed on 01/19/2021 Foreign Patent 1).
Regarding claim 5, Serteyn teaches differentiated adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes (Claim 16). 
	Regarding claim 6, Serteyn teaches a pharmaceutical or veterinary composition comprising the differentiated adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes obtained by the invention (Claim 17).
	Regarding claim 7, Serteyn teaches that the pharmaceutical composition comprising the differentiated cells can be administered on a carrier matrix or material (i.e. substrate) to provide improved tissue regeneration. For example, the material can be a granular ceramic, or a biopolymer such as gelatine, collagen, osteonectin, fibrinogen, or osteocalcin (p. 19)
	Regardless of whether the separation is carried out prior or post differentiation the differentiated cells are from MSCs and thus are not patentably distinct as currently recited in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Serteyn (WO2015091210; IDS Reference filed on 01/19/2021 Foreign Patent 1) in view of Jackson (2010. Opinion on Biological Therapy, 10:4, 505-517).
	Regarding claim 1, Serteyn teaches a method for preparing mammalian stem cells for the use of treating various disorders comprising the steps of: a) collecting a microbiopsy from a mammal, b) placing the microbiopsy into a suitable culture medium, c) collecting cells emerging from said microbiopsy during culturing, d) growing said cells to near confluency, e) dissociating the cells, and f) separating said cells from other cells by a density gradient (Claim 1). The cells are additionally differentiated in a suitable differentiation medium (Claim 15). These steps a)-f) of Claim 1 and claim 15 read on steps i-v of the present application. 
	However, Serteyn does not teach the absence of a separation technique intended to isolate certain mesenchymal stem cells.
	It would be obvious to one of ordinary skill in the art to try to differentiate mesenchymal stem cells without a method of separation for specific types of mesenchymal stem cells. As mesenchymal stem cells inherently are able to differentiate along different lineages, and promote wound healing and regeneration of surrounding tissues by modulating immune and inflammatory responses, promoting angiogenesis and secreting other trophic factors (Jackson, Abstract). Regarding the absence of a separation technique, the intended product of Serteyn as well as the instant application is differentiated cells and thus isolation could be carried out at the end of separation once differentiation has occurred. The 
	Regarding claim 2, Serteyn teaches that the microbiopsy is obtained from skeletal muscle tissue (Claim 2)
	Regarding claim 3, Serteyn teaches that the microbiopsy is 15-20 mg of tissue (p. 15).
	Regarding claim 4, Serteyn teaches adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes by culturing the MSCs in an adequate adipogenic, osteogenic, chondrogenic, myogenic, hematopoetic, endothelial, neuronal, cardial, or hepatocytic differentiation medium (Claim 15).
	Regarding claim 5, Serteyn teaches differentiated adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes obtained by the invention (Claim 16). 
	Regarding claim 6, Serteyn teaches a pharmaceutical or veterinary composition comprising the differentiated adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes obtained by the invention (Claim 17).
	Regarding claim 7, Serteyn teaches that the pharmaceutical composition comprising the differentiated cells can be administered on a carrier matrix or material (i.e. substrate) to provide improved tissue regeneration. For example, the material can be a granular ceramic, or a biopolymer such as gelatine, collagen, osteonectin, fibrinogen, or osteocalcin (p. 19).
	Regarding claims 8 and 9, Serteyn teaches that the pharmaceutical composition can be administered to treat a mammalian subject suffering from desmitis, osteochondrosis, arthritis, osteoporosis, tendonitis, laminitis, inflammation of the tendons and ligaments, fracture, and failure to heal (Claim 13, 18, 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,633,633 in view of Jackson (2010. Expert Opinion on Biological Therapy, 10:4, 505-517)
Regarding claims 1, 2, 4, 5 and 64 of the present application, Patent ‘633 teaches a method for preparing mammalian mesenchymal stem cells (MSCs) comprising the steps of: a) collecting a microbiopsy from skeletal muscle tissue from said mammal, b) after collection, placing said microbiopsy in suitable culture medium, c) collecting cells emerging from said microbiopsy during culturing, d) growing the cells obtained in step c) to near confluency, e) dissociating the cells from step d), f) separating mesenchymal stem cells (MSCs) from the other cells by density gradient fractionation, thereby obtaining mesenchymal stem cells (MSCs). Additionally comprising the step of differentiating the cells into adipocytes, osteocytes, chondrocytes, myogenic cells, hematopoetic cells, endothelial cells, neural cells, cardiac cells, or hepatocytes by culturing the MSCs in an adequate adipogenic, osteogenic, chondrogenic, myogenic, hematopoetic, endothelial, neuronal, cardial, or hepatocytic differentiation medium respectively (Claims 1 and 4).
However, ‘633 does not teach the absence of a separation technique intended to isolate certain mesenchymal stem cells.
	It would be obvious to one of ordinary skill in the art to try to differentiate mesenchymal stem cells without a method of separation for specific types of mesenchymal stem cells. As mesenchymal stem cells inherently are able to differentiate along different lineages, and promote wound healing and regeneration of surrounding tissues by modulating immune and inflammatory responses, promoting angiogenesis and secreting other trophic factors (Jackson, Abstract). Regarding the absence of a separation technique, the intended product of Serteyn as well as the instant application is differentiated cells and thus isolation could be carried out at the end of separation once differentiation has occurred. The 
	Regarding claim 3, although Patent ‘633 does not recite the amount of in the biopsy, it would be obvious to one of ordinary skill in the art to utilize 10-20mg as it is a known amount for a muscle microbiopsy as it is non-invasive (Patent ‘633; Col 2, line 33).
	Regarding claims 7-9, Patent ’633 does not recite in the claims that the cells are utilized on a substrate for various disease therapies, however Patent ‘633 does disclose in the specification that administration of the differentiated MSCs or non-differentiated MSCs treat desmitis, osteochondrosis, arthritis, osteoporosis, tendonitis, inflammation of the tendons and ligaments, fracture, and failure to heal (Col. 13, lines 28-55). And that the cells can be placed on suitable substrates for implants (Col 15. Lines 57-60).
	Therefore the invention is rejected based on obviousness type double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632